Lecce Beets aceboy eee oe pee cae

Case 18-02022 Doc 64 Filed 05/30/19 Entered 05/30/19 15:46:24 Page 1 of 5
UNITED STATES BANKRUPTCY COURT

DISTRICT OF CONNECTICUT

 

IN RE Rose, Tammy M.

 

Debtor.
Nicole M. Rose and

 

 

Magdalena Camplin

 

Appellant,

v.
O'Neil, John J. Trustee

 

Appellee.

_ BAP No. . ee
17-21333
Bankr. No. _
Adv.No, £8-02022

Chapter 7

 

 

Designation of Items to be Included in the Record on Appeal

The Appellants , pursuant to Federal Rule of Bankruptcy Procedure

 

8009(a), hereby designates the following items to be included in the record on appeal:

Document name, number and file date for each designated item:

Documents 1-62

-See attached

 

 

 

 

 

 

 

 

 

10.

 

11.

 
 

Case 18-02022 Doc 64
12.

Filed 05/30/19 Entered 05/30/19 15:46:24 Page 2of5

 

13.

 

i4.

 

15.

 

 

Sign glure « Street

sar eSs con CT 06239

 

 

Address

860-774-6229

Phone Number
brighamkulig@sbeglobal.net
ECF &-matil Address

 

File with the Bankruptcy Court

Note: Attach proof of service on all parties. Fed. R. Bankr. P. 8011 (4) (1)(B).
 

Case 18-02022 Doc 64 Filed 05/30/19 Entered 05/30/19 15:46:24

Page 3 0f 5

 

o
Ss.

Dates

Description

 

Filed & Entered:06/12/2018

@ Complaint

 

Filed & Entered:06/12/2018

@ Summons Issued

 

Filed & Entered:06/12/2018

@ Summons Service Executed

 

Filed & Entered:06/12/2018

@ Summons Service Executed

 

fen PH Fite frp pp

Filed: 06/14/2018
Entered: 06/15/2018

@ BNC Certificate of Mailing

 

Filed & Entered: 08/13/2018

@ Request

 

Filed & Entered:08/13/2018

@ Notice of Appearance

 

[Oo £2 FIN

Filed & Entered:08/13/2018

@ Response

 

Filed & Entered:08/16/2018

@ Hearing Held

 

Filed & Entered:08/16/2018

@ Order

 

Co

Filed & Entered:08/16/2018

@ Virtual Order Served

 

i
—

Filed & Entered:08/16/2018

@ Digital Audio Recording

 

i
ih

Filed & Entered:08/28/2018

@ Notice of Appearance

 

—
ed

Filed & Entered:08/28/2018

@ Notice of Appearance

 

Filed & Entered:09/18/2018

@ Notice of Hearing

 

Filed & Entered:09/26/2018

@ Notice of Appearance

 

lao = ||

Filed & Entered: 10/12/2018
Terminated: 10/12/2018

@ Motion to Continue/Reschedule Hearing

 

Filed & Entered: 10/12/2018

@ Order

 

Filed & Entered: 10/15/2018

@ Hearing Continued/Rescheduled

 

lee

8 |Filed & Entered: 10/19/2018

Terminated: 10/24/2018

@ Motion to Amend Complaint

 

Filed & Entered: 10/23/2018

@ Exhibit(s)

 

Filed & Entered: 10/24/2018

@ Order on Motion to Amend Complaint

 

FS jks
pos IC KO

Filed: 10/26/2018
Entered: 10/27/2018

@ BNC Certificate of Mailing - PDF Document

 

Filed & Entered: 11/07/2018

@ Amended Complaint

 

Filed & Entered: 11/08/2018

@ Exhibit(s)

 

Filed & Entered: 11/08/2018

@ Exhibit(s)

 

Filed & Entered: 11/08/2018

@ Answer to Complaint

 

STR IS TS

Filed & Entered: 11/09/2018

@ Order

 

Filed & Entered: 11/13/2018

@ Hearing Held

 

 

 

hW

Filed & Entered: 11/13/2018

@ Exhibit(s)

 

 

 
Case 18-02022 Doc 64 Filed 05/30/19 Entered 05/30/19 15:46:24

Page 4o0f 5

 

29 |Filed & Entered: 11/13/2018

@ Exhibit(s)

 

Filed & Entered: 11/13/2018

@ Digital Audio Recording

 

Filed & Entered: 11/13/2018

@ Digital Audio Recording

 

8 Filed: 11/13/2018
Entered: 03/19/2019

@ Court Exhibits

 

Filed: 11/13/2018
Entered: 03/19/2019

@ Court Exhibits

 

Filed & Entered: 11/29/2018

@ Notice

 

Filed & Entered: 12/04/2018

@ Findings of Fact and Conclusions of Law

 

Filed & Entered: 12/10/2018

@ Notice

 

Filed & Entered:12/17/2018

@ Order

 

Filed & Entered: 12/18/2018

@ Statement of Consent

 

Filed & Entered: 12/18/2018

@ Findings of Fact and Conclusions of Law

 

Filed & Entered: 12/18/2018

@ Certificate of Service

 

Filed & Entered:01/07/2019

@ Reply

 

 

Filed & Entered:02/06/2019

@ Setting Status Conference

 

Filed & Entered:02/08/2019
Terminated: 02/15/2019

@ Motion to Amend Complaint

 

Filed & Entered:02/14/2019

@ Hearing Held

 

Filed & Entered:02/14/2019

@ Digital Audio Recording

 

Filed & Entered:02/15/2019

9 Order on Motion to Amend Complaint

 

Filed & Entered:02/15/2019

@ Amended Complaint

 

Filed & Entered:02/15/2019

@ Order

 

Filed & Entered:02/15/2019

@ Statement of Consent

 

Filed: 02/17/2019
Entered: 02/18/2019

Re] SHE STIs

@ BNC Certificate of Mailing - PDF Document

 

Filed & Entered:03/26/2019

@ Memorandum of Decision and Order

 

Filed & Entered:03/26/2019

@ Notice of Hearing

 

Ses
PD Fe Fe

Filed: 03/28/2019
Entered: 03/29/2019

@ BNC Certificate of Mailing - Hearing

 

Filed: 03/28/2019
Entered: 03/29/2019

is

@ BNC Certificate of Mailing - PDF Document

 

Filed & Entered:04/23/2019

@ Hearing Held

 

Filed & Entered:04/23/2019

@ Memorandum of Decision

 

Filed & Entered:04/23/2019

Judgment

 

Filed & Entered:04/23/2019

@ Digital Audio Recording

 

oO PME BION Fling

Filed: 04/25/2019
Entered: 04/26/2019

@ BNC Certificate of Mailing - PDF Document

 

Filed: 04/25/2019
Entered: 04/26/2019

Is

@ BNC Certificate of Mailing - PDF Document

 

Filed & Entered:05/02/2019

 

 

 

@ Auto docket of credit card payment

 

 
 

 

Case 18-02022 Doc64 Filed 05/30/19 Entered 05/30/19 15:46:24 Page5of5

60 Filed & Entered 05/02/2019 Notice of Appeal

jitled & Entered: 03/03/2019

@ ‘{ransmuttal regarding Appeal and/or related documents (USDU)]
Filed & Eniered:05/03/2019

@ Notice of Docketing Notice of Appeal and/or Motion for Leave |

IS te

 

 

 

 
